FILED
                           NOT FOR PUBLICATION                             OCT 28 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHRISTOPHER P. JERNIGAN,                         No. 12-15297

              Petitioner-Appellant,              D.C. No. 3:08-cv-00104-ECR-
                                                 WGC
  v.

RENEE BAKER,                                     MEMORANDUM*

              Respondents-Appellees.


                 Appeal from the United States District Court
                           for the District of Nevada
             Edward C. Reed, Junior, Senior District Judge, Presiding

                    Argued and Submitted September 11, 2013
                            San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and BEISTLINE, Chief
District Judge.**




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **     The Honorable Ralph R. Beistline, Chief United States District Judge
for the District of Alaska, sitting by designation.
        Petitioner-Appellant Christopher Jernigan appeals the denial of a writ of habeas

corpus under 28 U.S.C. § 2254(d)(1), (2). Jernigan claims that the United States

District Court for the District of Nevada erred when it agreed with the Nevada

Supreme Court in finding that the State’s prosecutorial misconduct did not present a

substantial and injurious effect or have an influence on the jury’s verdict in Jernigan’s

case.

        We review de novo a district court’s decision to deny a writ of habeas corpus.

Parle v. Runnels, 505 F.3d 922, 926-27 (9th Cir. 2007). Once a habeas petitioner has

shown there to be trial error warranting habeas review, the reviewing court has the

responsibility to determine whether the error resulted in actual prejudice. Mancuso

v. Olivarez, 292 F.3d 939, 949 n. 4 (9th Cir. 2002). Actual prejudice means that “the

error had substantial and injurious effect or influence in determining the jury’s

verdict.” Brecht v. Abrahamson, 507 U.S. 619, 623 (1993) (internal quotation marks

omitted).

        Although improper, the prosecutor’s elicitation of inadmissible character

testimony and his comments during closing arguments were not prejudicial errors

because the State’s case against Jernigan was overwhelming and because the trial

court took action to cure such improprieties. Thus, the jury’s ability to judge evidence

fairly and the jury’s verdict were not affected.       Consequently, the fairness of


                                            2
Jernigan’s trial was not disrupted under the Brecht standard. Jernigan also argues that

the trial court wrongly admitted evidence of his prior bad acts. This argument is

virtually identical to his character evidence argument and fails for the same reason.

      The decision of the district court is AFFIRMED.




                                          3